Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 01/28/2021 for Application #17/160,680 filed on 01/28/2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 01/28/2021
Applicant’s most recent claim set of 01/28/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Andrew Sever on August 18, 2022.

The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 1-2, replace the lines:
“A method for verifying a secret decryption of an escrow agent by a client operatively connected to the escrow agent, the method comprising:”
with the following:
“A method for verifying by a client operatively connected to an escrow agent, a secret decryption of the escrow agent, the method comprising:”

Regarding Claim 1, in Claim 1 Line(s) 6-7, replace the lines:
“obtaining the public key from the escrow agent, wherein the private key is not shared with the client;”
with the following:
“obtaining by the client, the public key from the escrow agent, wherein the private key is not shared with the client;”

Regarding Claim 1, in Claim 1 Line(s) 8, replace the line:
“encrypting the secret with the public key to obtain an encrypted secret;”
with the following:
“encrypting by the client, a secret with the public key to obtain an encrypted secret;”

Regarding Claim 1, in Claim 1 Line(s) 11, replace the line:
“sending the encrypted verification value to the escrow agent;”
with the following:
“sending by the client, the encrypted verification value to the escrow agent;”

Regarding Claim 1, in Claim 1 Line(s) 12, replace the line:
“obtaining a secret decryption response from the escrow agent;”
with the following:
“obtaining by the client, a secret decryption response from the escrow agent;”

Regarding Claim 1, in Claim 1 Line(s) 13-14, replace the lines:
“making a determination, based on the secret decryption response, that the escrow agent is not capable of decrypting the secret; and”
with the following:
“making a determination by the client, based on the secret decryption response, that the escrow agent is not capable of decrypting the secret; and”


Claim 5: (Currently Amended)
Regarding Claim 5, in Claim 5 Line(s) 3, replace the line:
“dividing the secret into N portions, wherein N great than or equal to 2.”
with the following:
“dividing the secret into N portions, wherein N is greater than or equal to 2[[.]],”


Claim 8: (Currently Amended)
Regarding Claim 8, in Claim 8 Line(s) 1-2, replace the lines:
“A method for verifying a secret decryption of an escrow agent by a client operatively connected to the escrow agent, the method comprising:”
with the following:
“A method for verifying by a client operatively connected to an escrow agent, a secret decryption of the escrow agent, the method comprising:”

Regarding Claim 8, in Claim 8 Line(s) 12, replace the line:
“encrypting the secret using the encryption key to obtain an encrypted secret;”
with the following:
“encrypting a secret using the encryption key to obtain an encrypted secret;”

Regarding Claim 8, in Claim 8 Line(s) 14-15, replace the lines:
“after storing the public key, generating a testing value using and a verification value t;”
with the following:
“after storing the public key, generating a testing value using 


Claim 9: (Currently Amended)
Regarding Claim 9, in Claim 9 Line(s) 4, replace the line:
“authentication, sending the encrypted verification value to the escrow”
with the following:
“authentication, sending an encrypted verification value to the escrow”


Claim 11: (Currently Amended)
Regarding Claim 11, in Claim 11 Line(s) 1-3, replace the lines:
“The method of claim 8, wherein the verification trigger is based on a verification policy, and wherein the verification policy specifies performing a periodic verification of the escrow agent.”
with the following:
“The method of claim 8, 
a verification policy, that specifies performing a periodic verification of the escrow agent.”


Claim 14: (Currently Amended)
Regarding Claim 14, in Claim 14 Line(s) 3-4, replace the lines:
“perform a method for verifying a secret decryption of an escrow agent by a client operatively connected to the escrow agent, the method comprising:”
with the following:
“perform a method for verifying by a client operatively connected to an escrow agent, a secret decryption of the escrow agent, the method comprising:”

Regarding Claim 14, in Claim 14 Line(s) 8-9, replace the lines:
“obtaining the public key from the escrow agent, wherein the private key is not shared with the client;”
with the following:
“obtaining by the client, the public key from the escrow agent, wherein the private key is not shared with the client;”

Regarding Claim 14, in Claim 14 Line(s) 10, replace the line:
“encrypting the secret with the public key to obtain an encrypted secret;”
with the following:
“encrypting by the client, a secret with the public key to obtain an encrypted secret;”

Regarding Claim 14, in Claim 14 Line(s) 13, replace the line:
“sending the encrypted verification value to the escrow agent;”
with the following:
“sending by the client, the encrypted verification value to the escrow agent;”

Regarding Claim 14, in Claim 14 Line(s) 14, replace the line:
“obtaining a secret decryption response from the escrow agent;”
with the following:
“obtaining by the client, a secret decryption response from the escrow agent;”

Regarding Claim 14, in Claim 14 Line(s) 15-16, replace the lines:
“making a determination, based on the secret decryption response, that the escrow agent is not capable of decrypting the secret; and”
with the following:
“making a determination by the client, based on the secret decryption response, that the escrow agent is not capable of decrypting the secret; and”


Claim 18: (Currently Amended)
Regarding Claim 18, in Claim 18 Line(s) 3, replace the line:
“dividing the secret into N portions, wherein N great than or equal to 2.”
with the following:
“dividing the secret into N portions, wherein N is greater than or equal to 2[[.]],”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable.

The instant invention is directed to methods and a medium for providing the verification of an escrow agent’s secret decryption capability.

The closest prior art, as recited, Bablani et al. US Patent Application Publication No. 2010/0266132 and Schlarb et al. US Patent Application Publication No. 2008/0005030, are also generally directed to various aspects of providing the verification of an escrow agent’s secret decryption capability.  However, Bablani et al. or Schlarb et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8, 14.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Bablani et al. or Schlarb et al. teaches various aspects of providing the verification of an escrow agent’s secret decryption capability, Bablani et al. or Schlarb et al. fails to teach a client verifying a secret decryption of an escrow agent by enrolling with the escrow agent, receiving a public key portion of a public/private key pair that is generated by the escrow agent, not having access to the private key, encrypting a secret with the public key,  also encrypting a verification value with the same public key based on a verification trigger, also encrypting a verification value with the same public key, transmitting the encrypted verification value to the escrow agent, receiving a response from the escrow agent regarding the status of decrypting the secret by the escrow agent, deciding based on the received response from the escrow agent regarding decrypting the secret by the escrow agent, that the escrow agent is not able to decrypt the secret, despite it being encrypted with the escrow agent’s generated public key out of an escrow agent’s generated public/private key pair, in which the escrow agent has retained the private portion of the key, and based on making this decision, initiating by the client the execution of a corrective action.
When combined with the additional limitations found in Claim 1.

Regarding Claim 8:
Although the combination of Bablani et al. or Schlarb et al. teaches various aspects of providing the verification of an escrow agent’s secret decryption capability, Bablani et al. or Schlarb et al. fails to teach a client verifying a secret decryption of an escrow agent by enrolling with the escrow agent, with the enrollment resulting in the escrow agent and the client establishing a base value (g) and prime modulus value (p), and with the escrow agent generating a private number (B_C) that is associated with the client but is not accessible to the client, receiving a public key derived from g, p, and B_C from the escrow agent, generating an encryption key based on the public key and an inaccessible to the escrow agent private random number A, utilizing the generated encryption key in encrypting a secret, storing both the encrypted secret and the public key, after the storing is completed, generating a testing value using a verification value t, generating a comparison value using the testing value and the public key, transmitting the testing value to the escrow agent, receiving a response from the escrow agent regarding the status of decrypting the secret by the escrow agent, deciding based on the received response from the escrow agent regarding decrypting the secret by the escrow agent, that the escrow agent is not able to decrypt the secret, and based on making this decision, initiating by the client the execution of a corrective action, with the decision based on a comparison between a returned value specified in the secret decryption response and the comparison value.
When combined with the additional limitations found in Claim 8.

Regarding Claim 14:
Although the combination of Bablani et al. or Schlarb et al. teaches various aspects of providing the verification of an escrow agent’s secret decryption capability, Bablani et al. or Schlarb et al. fails to teach a client verifying a secret decryption of an escrow agent by enrolling with the escrow agent, receiving a public key portion of a public/private key pair that is generated by the escrow agent, not having access to the private key, encrypting a secret with the public key,  also encrypting a verification value with the same public key based on a verification trigger, also encrypting a verification value with the same public key, transmitting the encrypted verification value to the escrow agent, receiving a response from the escrow agent regarding the status of decrypting the secret by the escrow agent, deciding based on the received response from the escrow agent regarding decrypting the secret by the escrow agent, that the escrow agent is not able to decrypt the secret, despite it being encrypted with the escrow agent’s generated public key out of an escrow agent’s generated public/private key pair, in which the escrow agent has retained the private portion of the key, and based on making this decision, initiating by the client the execution of a corrective action.
When combined with the additional limitations found in Claim 14.

Therefore Claims 1-20 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perlman - US_ 2011/0093721: Perlman teaches the trusted handling of a secret utilized in the protection of data by an escrow agent.
Han et al. - US_ 2002/0067833: Han et al. teaches conditional access to the source code of a program based on data stored at an escrow agent and the release of a software key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498